DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed August 30th, 2021 have been entered. Claims 1, 4-5, 8-10, and 13-24 remain pending in the application. Claims 17-20 remain withdrawn in the application. Applicant’s newly amended claims appear to necessitate 112b and 112a Rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21 and 22, notably each respectively claim that the coating comprises an anti-microbial agent, and that the coating reduces friction. However, paragraph 0031 states: "Although in various embodiments, the coating may be used to impart fluid resistance, it is contemplated that in other embodiments, coatings may be used to provide other advantageous properties. For example, the coating {singular} may make the body support substrate 130 antimicrobial by including an agent in the coating that mitigates or prevents microbial growth, or reduce the friction of the surface of the body support substrate 130". Notably, applicant's originally disclosed choice of language ‘other’ appears to be indicating that the material election will manifest one of the mentioned qualities/functions. While claim 1 already discloses one of the functions, claims 21 and 22 invoke the alternate (other embodiments) functional qualities. In light of applicant's disclosure concerning a listing of potential materials for the coating (paragraph 0029), comprising no less than 18 particular materials and 7 classes or groups of materials it is unclear if applicant possesses adequate possession of the claimed combination that manifests both features (fluid impermeable and antimicrobial; OR fluid impermeable and reduced friction). For the purposes of examination, claim 21 is construed that addition of any arbitrary antimicrobial agent to a biodegradable polymer will result adequately in the scope of applicant’s claim analogous to a product-by process consideration (MPEP 2113 is relevant). While claim 22 is similarly construed that addition of any arbitrary friction reduction agent to a biodegradable polymer will result adequately in the scope of applicant’s claim analogous to a product-by process consideration.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the biodegradable polymer fully impregnates the body support structure” is recited where the ‘biodegradable polymer’ is to the ‘coating’. There is confusion as to the meaning and scope of ‘coating’ since a coating is by definition a surface application or treatment or structure that is outside the body, but does not permeate it. The sling body was not disclosed as an aggregate or similar that receives a bulk processing treatment that coats the entirety of the fibers that culminate in an aggregated foam or composite body, while there is antecedent basis for the claim verbatim, the term ‘coating’ is still unclear in regards to scope and what applicant adequately possesses or discloses. While applicant claims a coating can be considered a property that impregnates, applicant provides (see Remarks, page 7) that the definition of coating applies to a covering that is applied to the surface of an object. For the purposes of examination, the limitation ‘a coating’ is construed as an “an impregnation” for claim 1 (and dependents thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8-9, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. Pub. No. 20150342810); hereafter "Wong" in view of Perry (U.S. Pub. No. 20060185078); and Cellulose-Wikipedia (NPL: Cellulose-Wikipedia); hereafter “C1” with C1 used as a teaching reference on the inherent relationship between paper and cellulose.
Regarding claim 1, Wong discloses (FIG. 1) a sling (as illustrated in FIG. 1) comprising: a body support substrate (10; FIG. 1; claim 1: “main portion”) comprising a subject support surface (opposite 
 Notably, Wong discloses that the body is formed of PLA that is derived from corn, wheat, rice, or sugar beets (paragraph 0003). All of which are cellulose-based materials, where such material itself is formed from a cellulose based material (It is to be understood that applicant’s claim is a cellulose based material and is therefore understood to also include materials derived from materials that are cellulose, of which corn, wheat, rice, and sugar beets are included amongst). Further, Wong discloses in paragraph 0027 that “The sling 10 is, preferably, provided with an embossed pattern by rolling (calendering) to give it the appearance of a woven fabric”. Notably, embossing would result in a non-uniform thickness of the sheet material, where embossing expressly is the process of administering reliefs and cavities to a planar surface that would result in a thickness t that varies along at least one of a length or width of the body support substrate.
the laminates together". Where notably, the language ‘adhere the laminates together’ would seem to propose that the latex is intersticed or fully impregnated through the entirety of the sling body (to thereby ‘adhere laminates together’), and therefore coinciding with "at least one of the subject support surface or the outer surface has a coating", since the laminates in Wong are disposed on the outermost surfaces of either/both sides (paragraph 0033). Where further latex is a known biodegradeable polymer, and in the context discussed prior would be "fully impregnating” the sling body.
However, while Wong claims broadly ‘biodegradable fabrics’ (claim 1), Wong does not explicitly provide a material that is cellulosed based and free of polyester.
Regardless, Perry teaches (FIGS. 1, 3, 4, and 6) a sling (as illustrated in FIGS. 1, 3 and 4) comprising: a body support substrate (12; FIG. 1) comprising a subject support surface (34; FIG. 1) on a first side of the body support substrate (As illustrated in FIG. 1 and clarified in paragraph 0029) and an outer surface (38; FIG. 6; clarified in paragraph 0029: “lower surface 38”) on a second side of the body support substrate opposite the first side (as illustrated in FIG. 6), wherein the subject support surface and the outer surface are separated by a thickness t of the body support substrate (as is inherent for planar surfaces consisting of opposite, parallel top and bottom surfaces), and wherein the body support substrate is formed from a cellulose- based material. Where Perry teaches in paragraph 0031 that “Paper, cloth and plastic are examples of materials that are generally suitable for main body panel 12”. Where C1 teaches that “Cellulose is the major constituent of paper”. Therefore, because Perry uses “paper”, the material must be cellulose based as a major constituent of such a material.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have replaced the paper material of Perry (paragraph 0031) for the PLA material of Paper, cloth and plastic are examples of materials that are generally suitable… that is sufficiently thick so as not to tear or rip when moving patient 24, yet thin enough to be relatively inexpensive to make and readily disposable after use” (paragraph 0031). Where it is known that PLA is a plastic material in the art and that paper and plastic are both known to the art of body supporting slings through Perry. The results further would have been predictable as paper is known to be biodegradable as Wong necessitates, while Perry eminently demonstrates the paper material for use with a body support sling as a material that renders the creation thereof relatively inexpensive (paragraph 0031)
It would have been simple substitution to have used the paper material as taught in Perry (paragraph 0031) for the biodegradable material of Wong (Claim 1, paragraphs 0003, 0043, and 0044). Wherein the paper and plastic were both known to the art of slings as conveyed through Perry (paragraph 0031), wherein the results further would have been predictable as both Perry and Wong concern patient lift slings that are made of disposable/biodegradable materials. Where further Perry recognizes that using paper is relatively inexpensive for disposable applications (Perry: paragraph 0031) that would eminently synergize with biodegradable applications as Wong expresses (paragraph 0003, 0043 and 0044; claim 1). The combination hereafter “Wong Modified”
Regarding claim 4, Wong Modified discloses (Wong: FIG. 1) the sling of claim 1, wherein the subject support surface and the outer surface have the coating thereon. Wong discloses in paragraph both sides. Therefore, Wong discloses that both sides have the fluid impermeable biodegradable polymer coated thereon.
Regarding claim 5, Wong Modified discloses (Perry: paragraph 0031) the sling of claim 1, wherein the cellulose-based material comprises a paper material selected from the group consisting of cellulosic paper, construction paper, kraft paper, art paper, paper board, or coated paper. Notably, as set forth in claim 1, the combination of Wong with Perry avails a sling made of paper material as taught through Perry, where such paper is known to be cellulosic by nature of paper’s major constituent being cellulose as C1 teaches.
Regarding claim 8, Wong Modified discloses (Wong: FIG. 1) the sling of claim 1, wherein the sling comprises a back support portion (11 and 13; FIG. 1) and leg support portions (12 and in connection to 15/25; FIG. 1) extending from the back support portion (As illustrated in FIG. 1 through reinforced fabric), and wherein an area of the body support substrate corresponding to the leg support portions has a thickness greater than an area of the body support substrate corresponding to a perimeter of the back support portion. Wong discloses in paragraph 0027 that “The sling 10 may be reinforced by an additional layer of fabric in regions where the suspension tapes 14, 15 and optional suspension tapes 25, are stitched to the sling”. Therefore, the body support substrate is continuous through the body and the reinforced portions of like-material, resulting in a greater thickness of the body support substrate.
Regarding claim 9, Wong Modified discloses (Wong: FIG. 1) the sling of claim 1, wherein the sling comprises a back support portion (between 11 and 13; FIG. 1) and leg support portions (12 and in connection to 15/25; FIG. 1) extending from the back support portion (as illustrated in FIG. 1), and wherein an area of the body support substrate corresponding to an area of the back support portion that supports the shoulders of the subject (about the reinforced portions of 10 connected to straps 14; FIG. 1) has a greater thickness than an area of the body support substrate corresponding to an area of the back support portion supporting a lower back of the subject (along 11 and 10 beneath the 
Regarding claim 23, Wong Modified discloses (Wong: FIGS. 1) the sling of claim 1, further comprising a handle (14/25; FIG. 1) coupled to the outer surface of the body support substrate (as illustrated in FIG. 1), wherein the handle is formed of cellulose-based material (as set forth in claim 1 above: replacing straps of Wong (14/25; FIG. 1) with the paper material of Perry).
Regarding claim 24, Wong Modified discloses the sling of claim 1, wherein the body support substrate is formed from cellulose material (As set forth in claim 1 above with the use of paper as Perry sets forth in combination with Wong, where paper is a known cellulose material).
Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Perry, Firebaugh et al. (U.S. Pat. No. 5396670); hereafter “Firebaugh”, and Cellulose-Wikipedia (NPL: Cellulose-Wikipedia); hereafter “C1” with C1 used as a teaching reference on the inherent relationship between paper and cellulose.
Regarding claim 10, Wong discloses (FIG. 1) a sling (as illustrated in FIG. 1) comprising: a body support substrate (10; FIG. 1; claim 1: “main portion”) having a subject support surface (opposite 11; FIG. 1) on a first side of the substrate (the top surface of 10 facing toward the individual in FIG. 1) and an outer surface (analogous to the indicated surface 11; FIG. 1) on a second side of the substrate opposite the first side (the bottom surface of 10 facing away from the individual in FIG. 1), and at least one additional layer reinforcing a portion of the body support substrate (paragraph 0025: “The sling… may also be reinforced…in regions”), wherein the subject support surface and the outer surface are separated by a thickness t of the body support substrate (as is inherent for a planar sheet of material from a cellulose based material (It is to be understood that applicant’s claim is a cellulose based material and is therefore understood to also include materials derived from materials that are cellulose, of which corn, wheat, rice, and sugar beets are included amongst). Further, Wong discloses in paragraph 0027 that “The sling 10 is, preferably, provided with an embossed pattern by rolling (calendering) to give it the appearance of a woven fabric”. Notably, embossing would result in a non-uniform thickness of the sheet material, where embossing expressly is the process of administering reliefs and cavities to a planar surface that would result in a thickness t that varies along at least one of a length or width of the body support substrate.
However, Wong does not explicitly claim a binding around a perimeter edge of the body support substrate, wherein: the binding forms at least two support loops coupled to the body support substrate; and the binding is formed of a cellulose-based material.
Regardless, Firebaugh teaches (FIGS. 2 and 3) a sling comprising a body support substrate that a binding around a perimeter edge of the body support substrate (as demonstrated in FIGS. 2 and 3), wherein: the binding forms at least two support loops (80/100 and 60/70; FIG. 2) coupled to the body support substrate (as illustrated in FIGS. 2 and 3); and the binding is formed of an arbitrary material (Col. 3, lines 6-9). Where Firebaugh notes that the binding is made of a similar, unitary material as the sling (Col. 3, lines 4-6).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the binding around the perimeter edge and forming at least two support loops (as Firebaugh demonstrates in FIGS. 2 and 3). Where the results would have been 
However, while Wong claims broadly ‘biodegradable fabrics’ (claim 1), Wong still does not explicitly provide a material of the body support substrate that is cellulosed based and free of polyester.
Regardless, Perry teaches (FIGS. 1, 3, 4, and 6) a sling (as illustrated in FIGS. 1, 3 and 4) comprising: a body support substrate (12; FIG. 1) comprising a subject support surface (34; FIG. 1) on a first side of the body support substrate (As illustrated in FIG. 1 and clarified in paragraph 0029) and an outer surface (38; FIG. 6; clarified in paragraph 0029: “lower surface 38”) on a second side of the body support substrate opposite the first side (as illustrated in FIG. 6), wherein the subject support surface and the outer surface are separated by a thickness t of the body support substrate (as is inherent for planar surfaces consisting of opposite, parallel top and bottom surfaces), and wherein the body support substrate is formed from a cellulose- based material. Where Perry teaches in paragraph 0031 that “Paper, cloth and plastic are examples of materials that are generally suitable for main body panel 12”. Where C1 teaches that “Cellulose is the major constituent of paper”. Therefore, because Perry uses “paper”, the material must be cellulose based as a major constituent of such a material. Further, Perry 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have replaced the paper material of Perry (paragraph 0031) for the PLA material of Wong (paragraph 0003) and otherwise for the generic biodegradable material of Wong’s body (Claim 1, paragraphs 0043 and 0044) alongside the straps (14/25; FIG. 1). Where notably, Wong states in paragraph 0044 that “it will be understood by those skilled in the art that various changes may be made and equivalents may be substituted without departing from the scope of the present invention. In addition, many modifications may be made to adapt a particular situation or material to the teachings of the present invention without departing from its scope” and it is clearly recognized in Wong that the material selection is open to those outside of PLA based so long as they are biodegradable. Wherein Perry provides “Paper, cloth and plastic are examples of materials that are generally suitable… that is sufficiently thick so as not to tear or rip when moving patient 24, yet thin enough to be relatively inexpensive to make and readily disposable after use” (paragraph 0031). Where it is known that PLA is a plastic material in the art and that paper and plastic are both known to the art of body supporting slings through Perry. The results further would have been predictable as paper is known to be biodegradable as Wong necessitates, while Perry eminently demonstrates the paper material for use with a body support sling as a material that renders the creation thereof relatively inexpensive (paragraph 0031)
It would have been simple substitution to have used the paper material as taught in Perry (paragraph 0031) for the biodegradable material of Wong’s body (Claim 1, paragraphs 0003, 0043, and 0044) alongside the straps/loops (Wong: 14/25; FIG. 1; Firebaugh: FIGS. 2 and 3). Wherein the paper and plastic were both known to the art of slings as conveyed through Perry (paragraph 0031), wherein the 
Regarding claim 11, Wong modified discloses (Wong: FIG. 1) the sling of claim 10, wherein at least one of the subject support surface and the outer surface has a coating thereon and wherein the sling is fluid impermeable. Wong discloses in paragraph 0033 “a breathable or non-breathable film can be laminated to either or both sides of the biodegradable nonwoven fabric of the sling to contain any body fluids of the patient during lifting and transport.
Regarding claim 12, Wong modified discloses (Wong: FIG. 1) the sling of claim 11, wherein the coating comprises a biodegradable polymer. Wong discloses that “the biodegradable film is made of materials comprising PBAT, PBS or blends of PBAT and PBS” (paragraph 0016) where notably PBS is Poly(butylene succinate) (paragraph 0006). As applicant acknowledges, PBS is a biodegradable polymer (paragraph 0029).
Regarding claim 13, Wong modified discloses (Wong: FIG. 1) the sling of claim 12, wherein the subject support surface and the outer surface have the coating thereon. Wong discloses in paragraph 0033 that the film (a coating) can be applied to either or both sides. Therefore, Wong discloses that both sides have the fluid impermeable biodegradable polymer coated thereon.
Regarding claim 14, Wong modified discloses (Perry: paragraph 0031) the sling of claim 10, wherein the cellulose-based material comprises a paper material selected from the group consisting of cellulosic paper, construction paper, kraft paper, art paper, paper board, or coated paper. Notably, Perry teaches at least “paper” where such paper is known to be cellulosic by nature of paper’s major constituent being cellulose.
Regarding claim 15, Wong modified discloses (Wong: FIG. 1) the sling of claim 10, wherein the sling comprises pleats or darts configured to contour the sling. Wong discloses in paragraph 0025 that “The sling may be provided with darts or may be otherwise shaped so that it conforms more readily to the body shape of a person being lifted. It may also be reinforced and/or padded in regions.” Where paragraph 0042 of Wong further clarifies that “The sling is tailored to conform more closely to the shape of the invalid I and thus provide increased comfort for the later. To this end, darts 16 are provided in the sling 10.”
Regarding claim 16, Wong modified discloses (Perry: paragraph 0031) the sling of claim 10, wherein the support loops are formed from a cellulose- based material. Where Perry teaches in paragraph 0031 that “Extension members 14 can be made out of the same paper, cloth or plastic materials utilized for main body panel 12 and be configured in a generally elongated strap or strap-type of configuration, as shown in the figures”.
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong Modified in further view of Assink (U.S. Pub. No. 20070056096).
Regarding claim 21, Wong Modified discloses the sling of claim 1.
However, Wong Modified does not explicitly disclose wherein the coating further comprises an antimicrobial agent.
Regardless, Assink teaches (FIG. 6, paragraph 40) a body support substrate (as illustrated in FIG. 6) wherein there is a coating applied (paragraph 0040) where further the coating comprises an antimicrobial agent (paragraph 0040: antibacterial agent).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the antimicrobial agent of Assink (paragraph 0040) into the coating of Wong (as set forth in claim 1 above). Where the results would have been predictable as both Wong and Assink are concerned with patient movement devices, where further, Assink sets forth “Any suitable 
Regarding claim 22, Wong Modified in further view of Assink discloses (Assink: paragraph 0040) the sling of claim 1 (and claim 21), wherein the coating reduces a friction (Assink: paragraph 0040: ‘low coefficient of friction… coating” of the at least one of the subject support surface or the outer surface of the body support substrate (Assink: paragraph 0040). 
Where for the sake of conciseness, It would have been obvious to one of ordinary skill in the art to have used the principles taught in Assink (paragraph 0040) which also discloses that friction reduction agents may be applied in a manner identical to the antimicrobial agents of paragraph 0040, and would similarly be predictable for the reasons set forth previously for claim 21, and would avail the obvious benefit of permitting easy sliding of the body support substrate (Assink: paragraph 0040).
Response to Arguments
Applicant's arguments filed August 30th, 2021 have been fully considered but they are not persuasive.
Notably, applicant alleges (see Remarks: pages 7-9) that the features of Wong do not disclose at least one of the subject support surface or the outer surface has a coating, the coating comprises a biodegradable polymer, wherein the biodegradable polymer fully impregnates the body support structure; and the sling is fluid impermeable. However, Wong clearly avails in paragraph 0033 that the sling is rendered fluid impermeable (to contain any body fluids). And further, Wong provides in paragraph 0036 that "(f)urthermore, instead of a hot-melt adhesive, glue, or water or solvent-based adhesives or latexes could have been used to adhere the laminates together". Where notably, the 
Notably, Wong only notes laminates as the outermost layer films (not layers of the sling body as applicant alleges (see remarks: page 9, second paragraph). But most particularly, Wong explicitly states “latexes…used to adhere the laminates {plural} together”. In other words, the laminates appear to be only capable of adhering together through the body support substrate. In order for the laminated to be adhered together by said latex, the latex itself is a coating; or as is construed for the purposes of examination due to the confusion on the scope of ‘coating’ as set forth in the 112b section, the latex itself is an impregnation that meets the scope of applicant’s claims and would require spanning the full distance through the support substrate to attach the films.
Therefore, the rejection of claim 103 is maintained with Wong in view of Perry and C1 for reasons of record and those outlined prior.
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to claim 1, applicant alleges that Wong’s laminates are not a biodegradable polymer, however, Examiner is providing that Wong’s latex impregnation is a biodegradable polymer that fully impregnates the body support structure, and at least one of the subject support surface or the outer surface must have the coating/impregnation (to thereby impregnate fully through the body support substrate between the outer laminates).
Applicant’s arguments, see Remarks (pages 9-10), filed August 30th, 2021, with respect to the rejection(s) of claim(s) 10-16 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wong in view of Perry, Firebaugh, and C1 with C1 used as a teaching reference.
Where particularly, Firebaugh teaches a sling with a binding (of arbitrary material but that is otherwise unitary with the body support substrate) around the perimeter that culminates in at least two loops, where the combination with Perry provides their construction with Paper. Where the results would not be unpredictable or necessitate as impermissible hindsight bias as Firebaugh notes that the material of the binding is unitary and identical with the body support substrate (nylon), but is otherwise arbitrary so long as the material is strong enough to hoist a person, where Perry particularly indicates that paper (a cellulose based cellulose material) may be used for a sling (and handles) to hoist a person.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUKE HALL/Examiner, Art Unit 3673 


/NICHOLAS F POLITO/
Primary Examiner, Art Unit 3619
9/13/2021